DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/20/2021, 2/26/2021, 7/12/2021, and 9/3/2021 have been entered and considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,932,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by claims 1, 8, and 15 of U.S. Patent No. 10,932,150. Please see the side by side comparisons below.
Claim 1 of the Instant Application
Claim 1 of U.S. Patent No. 10,932,150
1. An apparatus for wireless communication, the apparatus comprising: 
1. An apparatus for wireless communication, the apparatus comprising: 
	a processor; and 
	a processor; and 
	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
	communicating with a user equipment via a first beam, the first beam configured as a serving beam; 
	communicating with a user equipment via a first beam, the first beam configured as a serving beam; 
	transmitting a beam reference signals to the user equipment, the beam reference signals used for a measurement on a plurality of beams including the first beam and a second beam based on the beam reference signal, the second beam not configured as the serving beam; 
	transmitting beam reference signals to the user equipment, the beam reference signals used for measurements on a plurality of beams including the first beam and a second beam based on the beam reference signals, the second beam not configured as a serving beam; 
	receiving a feedback based on the measurement from the user equipment; 
	receiving a feedback based on the measurements from the user equipment; 
	transmitting to the user equipment a beam addition/release command in a medium access control - control element (MAC - CE), the beam addition/release command comprising a first field and a second field, wherein the first field indicates a beam identifier (ID) and the second field indicates addition or release of a beam; and 
	transmitting to the user equipment a beam addition/release command in a medium access control—control element (MAC-CE), the beam addition/release command comprising a plurality of bit field, each of the plurality of bit field is set to 1 or 0 denoting addition or release of corresponding beam; and 
	controlling addition or release of one or more beams to or from the serving beam based on the beam addition/release command.
	controlling addition or release of one or more beams to or from the set of serving beams based on the beam addition/release command.


	Regarding claim 1, as can be seen in the above comparison, each limitation of claim 1 of the instant application has a corresponding similar limitation in claim 1 of U.S. Patent No. 10,932,150. Claim 1 of the instant application differs slightly in that it is directed to a singular measurement based on a singular beam reference signal whereas claim 1 of U.S. Patent No. 10,932,150 requires a plurality of measurements based on a plurality of beam reference signals, but a singular measurement based on a singular signal is anticipated by a plurality of measurements based on a plurality of beam reference signals. Claim 1 of the instant application also only requires one serving beam, but such a singular serving beam is also anticipated by the set of serving beams in claim 1 of U.S. Patent No. 10,932,150. Claim 1 of the instant application additionally recites “the first field indicates a beam identifier (ID) and the second field indicates addition or release of a beam” whereas claim 1 of U.S. Patent No. 10,932,150 requires “a plurality of bit field, each of the plurality of bit field is set to 1 or 0 denoting addition or release of corresponding beam,” but a plurality of bit fields set to 1 or 0 denoting addition or release of a corresponding beam may be broadly reasonably interpreted as the same as a combination of a beam identifier and an indication of addition or release of a beam. Claim 1 of the instant application is thus anticipated by claim 1 of U.S. Patent No. 10,932,150.	Regarding claims 2-7, the claims are rejected because they depend from rejected claim 1.
Claim 8 of the Instant Application
Claim 8 of U.S. Patent No. 10,932,150
8. An apparatus for wireless communication, the apparatus comprising: 
8. An apparatus for wireless communication, the apparatus comprising: 
	a processor; and 
	a processor; and 
	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
	communicating with a network node via a first beam, the first beam configured as a serving beam; 
	communicating with a network node via a first beam, the first beam configured as a serving beam; 
	performing a measurement on a plurality of beams including the first beam and a second beam based on a beam reference signals, the second beam not configured as the serving beam; 
	performing measurements on a plurality of beams including the first beam and a second beam based on the beam reference signals, the second beam not configured as a serving beam; 
	transmitting a feedback based on the measurement on the plurality of beams; 
	transmitting a feedback based on the measurements on the plurality of beams; 
	receiving a beam addition/release command in medium access control - control element (MAC - CE) from the network node, the beam addition/release command comprising a first field and a second field, wherein the first field indicates a beam identifier (ID) and the second field indicates addition or release of a beam; and 
	receiving a beam addition/release command in medium access control—control element (MAC-CE) from the network node, the beam addition/release command comprising a plurality of bit fields, each bit field of the plurality of bit fields set to 1 or 0 which denotes addition or release of a corresponding beam; and 
	controlling addition or release of one or more beams to or from the serving beam based on the beam addition/release command.
	controlling addition or release of one or more beams to or from the set of serving beams based on the beam addition/release command.


	Regarding claims 8 and 15, as can be seen in the above comparison, each limitation of claim 8 of the instant application has a corresponding similar limitation in claim 8 of U.S. Patent No. 10,932,150. Claim 8 of the instant application differs slightly in that it is directed to a singular measurement based on a singular beam reference signal whereas claim 8 of U.S. Patent No. 10,932,150 requires a plurality of measurements based on a plurality of beam reference signals, but a singular measurement based on a singular signal is anticipated by a plurality of measurements based on a plurality of beam reference signals. Claim 8 of the instant application also only requires one serving beam, but such a singular serving beam is also anticipated by the set of serving beams in claim 8 of U.S. Patent No. 10,932,150. Claim 8 of the instant application additionally recites “the first field indicates a beam identifier (ID) and the second field indicates addition or release of a beam” whereas claim 8 of U.S. Patent No. 10,932,150 requires “a plurality of bit fields, each of the plurality of bit fields is set to 1 or 0 denoting addition or release of corresponding beam,” but a plurality of bit fields set to 1 or 0 denoting addition or release of a corresponding beam may be broadly reasonably interpreted as the same as a combination of a beam identifier and an indication of addition or release of a beam. An identical analysis also applies for claim 15 of the instant application and claim 15 of U.S. Patent No. 10,932,150 directed to a computer readable storage medium similar to claim 8.  Claims 8 and 15 of the instant application are thus anticipated by claims 8 and 15 of U.S. Patent No. 10,932,150.	Regarding claims 9-14 and 16-20, the claims are rejected because they depend from rejected claims 8 and 15 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claims 1, 8, and 15, claim 1 recites the performing of “a measurement on a plurality of beams including the first beam and a second beam based on the beam reference signal.” However, the singular nature of the terms “a measurement” and “the beam reference signal” in relation to the plural nature of “a plurality of beams” makes it unclear whether only a single measurement is somehow being performed on a plurality of beams, or if “a measurement on a plurality of beams” is instead intended to require multiple measurements (e.g., at least one measurement per beam). The claim term “the beam reference signal” also appears to refer to the previously recited “a beam reference signals” and it is unclear whether “a beam reference signals” is intended to be singular or plural. Claims 8 and 15 recite substantially similar claim language wherein a singular measurement is performed based on “a beam reference signals,” which is also similarly unclear. Looking to Applicant’s specification for guidance, paragraph [0080] for instance appears to suggest that different beams have different reference signals that are used to identify the beams, which makes it further unclear as to how a measurement of a single reference signal may result in measurement of a plurality of beams. This problem is also compounded by several dependent claims which also appear to refer to the “the measurement” as a singular value. For instance, claims 4, 11, and 18 recite reporting the measurement “based on the measurement reaching a threshold.” Such claims thus appear to characterize “the measurement” as a singular value that can be compared to a threshold. Claims 1, 8, and 15 are thus indefinite. For the purpose of this examination, the Examiner will interpret “a beam reference signals” as potentially singular since the measurement appears to be singular.	Regarding claims 4, 11, and 18, the claims recite the comparison of “the measurement” to a threshold, but as was stated above, it is unclear whether “the measurement” is singular or plural because the measurement is recited as being performed on “a plurality of beams.” If “the measurement” refers to plural measured values from the plurality of beams, it is unclear how such plural values may or may not exceed a singular threshold. Claims 4, 11, and 18 are thus indefinite. For the purpose of this examination, the Examiner will interpret “the measurement” as a singular value.	Regarding claims 2-7, 9-14, and 16-20, the claims are rejected because they depend from rejected independent claims 1, 8, and 15 respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recites a “computer readable storage medium”, which nothing in the specification specifically limiting this medium from being a transitory medium (i.e. such as a signal medium), which is considered non-statutory. Further, the USPTO Official Gazette from week #8 of 2010 (Feb 23, 2010), Volume 1351 page 212 specifically explains that the addition of the term “non-transitory” before the machine readable medium will alleviate any issues with 35 USC 101 rejections, since the claims would no longer cover non-statutory subject matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0195998, Zhang hereinafter, provided by Applicant) in view of Mizusawa (US 2018/0323848, provided by Applicant).	Regarding claim 1, Zhang teaches an apparatus for wireless communication (Base station; Zhang; Figs. 6 and 9; [0502]), the apparatus comprising: 	a processor (The base station may be comprised of a processor; Zhang; Figs. 6 and 9; [0502]); and 	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations (Functionality of the base station may be implemented using instructions stored on memory implemented by a processor; Zhang; Figs. 6 and 9; [0899]) comprising: 		communicating with a user equipment via a first beam, the first beam configured as a serving beam (As can be seen for instance in at least step 901 of Fig. 9, the base station may send initial beam index information of an initial beam allocated for a user equipment (i.e., a first beam configured as a serving beam) to the user equipment. The base station may thus be reasonably interpreted as communicating with a user equipment via a first beam, the first beam configured as a serving beam; Zhang; Fig. 9; [0680]); 		transmitting a beam reference signals to the user equipment (As can be seen throughout the Zhang reference, reference signals may be transmitted on the initial beam. Measurement of reference signals transmitted on different beams is discussed extensively throughout the Zhang reference, and the cited paragraphs are intended to be exemplary so as to avoid citing a large number of paragraphs; Zhang; [0697], [0703], [0744]-[0746]), the beam reference signals used for a measurement on a plurality of beams including the first beam and a second beam based on the beam reference signal (The reference signals may be measured by the UE in order to produce a measurement report. The base station may also transmit information regarding an alternative beam and transmit reference signals for measurement purposes on the alternative beam; Zhang; [0697], [0703], [0744]-[0746]), the second beam not configured as the serving beam (The alternative beam may be reasonably interpreted as not being configured as a serving beam; Zhang; [0697], [0703], [0744]-[0746]); 		receiving a feedback based on the measurement from the user equipment (The base station may receive an RRM measurement report based on measurement performed by the UE on the initial beam (i.e., a feedback based on the measurement report) from the UE; Zhang; Fig. 9; [0682], [0744]-[0746]); 		transmitting to the user equipment a beam addition/release command in a medium access control - control element (MAC - CE) (The base station determines, according to the RRM measurement report, the initial beam index information that is used for communication with the user equipment. The base station may then re-indicate beam index information to the UE using a MAC CE. Such information indicating different beam index information may be reasonably interpreted as adding the beam corresponding to the new beam index information and also as releasing the previous beam. Such a command may thus be reasonably interpreted as a beam addition/release command; Zhang; Fig. 9; [0522], [0669], [0683]-[0684]), the beam addition/release command comprising a first field and a second field, wherein the first field indicates a beam identifier (ID) (The MAC CE is described as potentially including initial index information and second index information, which may be broadly reasonably interpreted as a first field and a second field. Such index information may also be broadly reasonably interpreted as a beam identifier, and thus at least one of such fields (i.e., the first field) may be broadly reasonably interpreted as indicating a beam identifier; Zhang; Fig. 9; [0522], [0669], [0683]-[0684]); and 		controlling addition or release of one or more beams to or from the serving beam based on the beam addition/release command (The base station determines, according to the RRM measurement report, the initial beam index information that is used for communication with the UE and may re-indicate such information to the UE. Communication with the UE may thus be reasonably interpreted as being performed over the newly determined initial beam index information (i.e., a different beam than was used previously). The base station may thus be reasonably interpreted as controlling addition or release of one or more beams to or from the serving beam based on the beam addition/release command; Zhang; Fig. 9; [0522], [0669], [0683]-[0684]).	However, Zhang does not specifically disclose the second field indicates addition or release of a beam.	Mizusawa teaches the second field indicates addition or release of a beam (The base station may indicate antenna ports (i.e., beams) to be used by a UE using a bit map corresponding to the antenna ports. Such a command may thus be reasonably interpreted as having each of a plurality of bit fields set to 1 or 0 to denote addition or release of a corresponding beam. Such an indication may thus be broadly reasonably interpreted as having a second field that indicates addition or release of a beam; Mizusawa; [0177]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Mizusawa with the teachings as in Zhang. The motivation for doing so would have been to increase performance by reducing interference among beams (Mizusawa; [0011]-[0012]).	Regarding claim 2, Zhang and Mizusawa teach the limitations of claim 1.	Zhang further teaches obtaining a report of the measurement from the user equipment (The base station may receive an RRM measurement report based on measurement performed by the UE on the initial beam (i.e., a feedback based on the measurement report) from the UE; Zhang; Fig. 9; [0682]).	Regarding claim 3, Zhang and Mizusawa teach the limitations of claim 1.	Zhang further teaches the second beam is a candidate beam (The alternative beam may be reasonably interpreted as a candidate beam; Zhang; [0697], [0703], [0744]-[0746]).	Regarding claim 4, Zhang and Mizusawa teach the limitations of claim 1.	Zhang further teaches obtaining a report of the measurement from the user equipment based on the measurement reaching a threshold (As can be seen throughout the Zhang reference, measurement of reference signals for beam selection and transmission of feedback may comprise determinations that reference signal information is greater than a threshold; Zhang; [0300]-[0303], [0307], [0310], [0313], [0703], [0707]).	Regarding claim 5, Zhang and Mizusawa teach the limitations of claim 1.	Zhang further teaches scheduling assignments via the serving beam for scheduling assignments (Uplink scheduling is discussed as anticipated on the selected beam (i.e., the serving beam) and may thus be reasonably interpreted as taking place; Zhang; [0744]-[0746]).	Regarding claim 6, Zhang and Mizusawa teach the limitations of claim 1.	Zhang further teaches the measurement comprises reference signal received power (As can be seen throughout the Zhang reference (the cited paragraphs are but a few examples), measurement of reference signals may comprise measurement of reference signal received power (RSRP); Zhang; [0300]-[0303], [0307], [0310], [0313], [0703], [0707]).	Regarding claims 8, and 15, Zhang teaches a computer readable storage medium storing computer executable instructions (Functionality of the user equipment may be implemented using instructions stored on memory implemented by a processor; Zhang; Figs. 7-9; [0899]) and an apparatus for wireless communication (User equipment; Zhang; Figs. 7-9; [0588], [0597]), the apparatus comprising: 	a processor (The user equipment may be comprised of a processor; Zhang; Figs. 7-9; [0588], [0597]); and 	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations (Functionality of the user equipment may be implemented using instructions stored on memory implemented by a processor; Zhang; Figs. 6 and 9; [0899]) comprising: 		communicating with a network node via a first beam, the first beam configured as a serving beam (As can be seen for instance in at least step 901 of Fig. 9, the base station may send initial beam index information of an initial beam allocated for a user equipment (i.e., a first beam configured as a serving beam) to the user equipment. The UE may thus be reasonably interpreted as communicating with a network node via a first beam, the first beam configured as a serving beam; Zhang; Fig. 9; [0680]); 		performing a measurement on a plurality of beams including the first beam and a second beam based on a beam reference signals (As can be seen throughout the Zhang reference, reference signals may be transmitted on the initial beam and the UE may measure such reference signals in order to produce an RRM measurement report. The reference signals may be measured by the UE in order to produce a measurement report. The base station may also transmit information regarding an alternative beam and transmit reference signals for measurement purposes on the alternative beam. Measurement of reference signals transmitted on different beams is discussed extensively throughout the Zhang reference, and the cited paragraphs are intended to be exemplary so as to avoid citing a large number of paragraphs; Zhang; [0697], [0703], [0744]-[0746]), the second beam not configured as the serving beam (The alternative beam may be reasonably interpreted as not being configured as a serving beam; Zhang; [0697], [0703], [0744]-[0746]); 		transmitting a feedback based on the measurement on the plurality of beams (The UE may transmit an RRM measurement report based on measurement performed by the UE on the initial beam (i.e., a feedback based on the measurement of the beam) from the UE; Zhang; Fig. 9; [0682], [0744]-[0746]); 		receiving a beam addition/release command in medium access control - control element (MAC - CE) from the network node (The base station determines, according to the RRM measurement report, the initial beam index information that is used for communication with the user equipment. The base station may then re-indicate beam index information to the UE using a MAC CE. Such information indicating different beam index information may be reasonably interpreted as adding the beam corresponding to the new beam index information and also as releasing the previous beam. Such a command may thus be reasonably interpreted as a beam addition/release command; Zhang; Fig. 9; [0522], [0669], [0683]-[0684]), the beam addition/release command comprising a first field and a second field, wherein the first field indicates a beam identifier (ID) (The MAC CE is described as potentially including initial index information and second index information, which may be broadly reasonably interpreted as a first field and a second field. Such index information may also be broadly reasonably interpreted as a beam identifier, and thus at least one of such fields (i.e., the first field) may be broadly reasonably interpreted as indicating a beam identifier; Zhang; Fig. 9; [0522], [0669], [0683]-[0684]); and 		controlling addition or release of one or more beams to or from the serving beam based on the beam addition/release command (The base station determines, according to the RRM measurement report, the initial beam index information that is used for communication with the UE and may re-indicate such information to the UE. Communication with the UE may thus be reasonably interpreted as being performed over the newly determined initial beam index information (i.e., a different beam than was used previously). The UE may thus be reasonably interpreted as controlling addition or release of one or more beams to or from the serving beam based on the beam addition/release command; Zhang; Fig. 9; [0522], [0669], [0683]-[0684]).	However, Zhang does not specifically disclose the second field indicates addition or release of a beam.	Mizusawa teaches the second field indicates addition or release of a beam (The base station may indicate antenna ports (i.e., beams) to be used by a UE using a bit map corresponding to the antenna ports. Such a command may thus be reasonably interpreted as having each of a plurality of bit fields set to 1 or 0 to denote addition or release of a corresponding beam. Such an indication may thus be broadly reasonably interpreted as having a second field that indicates addition or release of a beam; Mizusawa; [0177]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Mizusawa with the teachings as in Zhang. The motivation for doing so would have been to increase performance by reducing interference among beams (Mizusawa; [0011]-[0012]).	Regarding claims 9 and 16, Zhang and Mizusawa teach the limitations of claims 8 and 15 respectively.	Zhang further teaches reporting the measurement to the network node (The UE may transmit an RRM measurement report based on measurement performed by the UE on the initial beam (i.e., a feedback based on the measurement report) to the base station; Zhang; Fig. 9; [0682]).	Regarding claims 10 and 17, Zhang and Mizusawa teach the limitations of claims 8 and 15 respectively.	Zhang further teaches the second beam is a candidate beam (The alternative beam may be reasonably interpreted as a candidate beam; Zhang; [0697], [0703], [0744]-[0746]).	Regarding claims 11 and 18, Zhang and Mizusawa teach the limitations of claims 8 and 15 respectively.	Zhang further teaches based on the measurement reaching a threshold, reporting the measurement to the network node (As can be seen throughout the Zhang reference (the cited paragraphs are but a few examples), measurement of reference signals for beam selection and transmission of feedback may comprise determinations that reference signal information is greater than a threshold; Zhang; [0300]-[0303], [0307], [0310], [0313], [0703], [0707]).	Regarding claims 12 and 19, Zhang and Mizusawa teach the limitations of claims 8 and 15 respectively.	Zhang further teaches the measurement comprises reference signal received power (As can be seen throughout the Zhang reference (the cited paragraphs are but a few examples), measurement of reference signals may comprise measurement of reference signal received power (RSRP); Zhang; [0300]-[0303], [0307], [0310], [0313], [0703], [0707]).	Regarding claims 13 and 20, Zhang and Mizusawa teach the limitations of claims 8 and 15 respectively.	Zhang further teaches monitoring a serving beam for scheduling assignments (Uplink scheduling is discussed as anticipated on the selected beam (i.e., the serving beam) and may thus be reasonably interpreted as taking place (and thus the UE may be reasonably interpreted as monitoring for such scheduling). Note that the transmission of control information for the purpose of scheduling transmissions is also discussed throughout the Zhang reference and that the cited paragraphs are but one example; Zhang; [0744]-[0746]).	Regarding claim 14, Zhang and Mizusawa teach the limitations of claim 8.	Zhang further teaches the apparatus is a user equipment (UE) (The apparatus may be a user equipment; Zhang; Figs. 7-9; [0588], [0597], [0899]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0195998, Zhang hereinafter, provided by Applicant) and Mizusawa (US 2018/0323848, provided by Applicant) in view of Akkarakaran et al. (US 2017/0366994, Akkarakaran hereinafter, full support for cited portions exists in provisional application no. 62/350,630, provided by Applicant).	Regarding claim 7, Zhang and Mizusawa teach the limitations of claim 1.	However, although Zhang and Mizusawa teach that the apparatus may be a base station (See for instance Zhang at [0515] and Mizusawa at [0007]), Zhang and Mizusawa do not specifically disclose the apparatus is a gNodeB.	Akkarakaran further teaches the apparatus is a gNodeB (A base station may be a gNodeB; Akkarakaran; [0045]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Akkarakaran with the teachings as in Zhang and Mizusawa. The motivation for doing so would have been to increase performance by increasing available bandwidth and data-rates (Akkarakaran; [0005]-[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474